DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parolini et al. (hereafter Parolini – US 20180272568).
Claim 1 recites “a method.” Parolini teaches such a method, as will be shown.
Parolini teaches (Figs. 1-6) a method for forming a ceramic matrix composite (CMC) component with an internal cooling channel, the method comprising: 
partially densifying a first fiber preform (104) to form a portion of a final ceramic matrix volume (step 202; see paragraph 0029 describing partial densification by chemical vapor deposition and ceramic slurry); 

covering the first channel with a fibrous member (110) to form a near net shape fiber preform with an internal passage formed by the first channel and the fibrous member (see step 208, paragraph 0034); and 
densifying the near net shape fiber preform to form the final ceramic matrix volume (see step 212).
Regarding Claim 4, Parolini teaches (Figs. 1-6) the method of claim 1, wherein the fibrous member is a partially densified second fiber preform  (see paragraph 0034, fibrous member is the same material as the first fiber preform).
Regarding Claim 7, Parolini teaches (Figs. 1-6) the method of claim 1, wherein machining the first channel comprises forming heat transfer features on a channel surface (See Fig. 2, the turns in the passage 102 can be heat transfer features).
Regarding Claim 8, Parolini teaches (Figs. 1-6) the method of claim 1, and further comprising: applying an interface coating to the first fiber preform before partially densifying the first fiber preform (see paragraph 0029; coated via chemical vapor deposition) and applying an interface coating to the fibrous member before densifying the near net shape preform (see paragraph 0034, fibrous member is the same material as the first fiber preform).
Regarding Claim 9, Parolini teaches (Figs. 1-6) the method of claim 1, wherein the first fiber preform is a three-dimensional woven fiber preform (see paragraph 0029).
Regarding Claim 11, Parolini teaches (Figs. 1-6) the method of claim 10, wherein an amount of densification provided in partially densifying the first fiber preform .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parolini in view of Sippel et al. (hereafter Sippel – US 20180371930).
Regarding Claim 2, Parolini teaches (Figs. 1-6) the method of claim 1, 

Sippel teaches (Figs. 2-4) a method for forming a ceramic matrix composite (CMC) component wherein a fibrous member (36) covering a first fiber preform (31) comprises a braided fiber tube (see paragraph 0025) and wherein covering the first fiber preform with the fibrous member comprises inserting the partially densified first fiber preform into the braided fiber tube (see paragraph 0030).
Sippel further teaches using a fiber tube is advantageous because there are continuous fibers spanning the joints, when the tube is wrapped around the first and second preforms (see paragraph 0049). Continuous fibers would result in greater strength.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Sippel to the method of Parolini to have the steps of the fibrous member comprises a braided fiber tube and wherein covering the first channel with the fibrous member comprises inserting the partially densified first fiber preform into the braided fiber tube, as both references and Applicant’s invention are directed to methods for forming a CMC component. Doing so would result in stronger continuous fibers spanning the joints, as recognized by Sippel.

Regarding Claim 3, Parolini teaches (Figs. 1-6) the method of claim 1, wherein the fibrous member comprises a fiber ply.

Sippel teaches (Figs. 2-4) a method for forming a ceramic matrix composite (CMC) component wherein covering the first channel with the fibrous member comprises wrapping the fiber ply around the partially densified first fiber preform and joining ends of the fiber ply at an overlap joint (see paragraph 0049).
Sippel further teaches using a such fiber overlap joint is advantageous because there are continuous fibers spanning the joints, when the tube is wrapped around the first and second preforms (see paragraph 0049). Continuous fibers would result in greater strength.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Sippel to the method of Parolini to have the steps of wherein covering the first channel with the fibrous member comprises wrapping the fiber ply around the partially densified first fiber preform and joining ends of the fiber ply at an overlap joint, as both references and Applicant’s invention are directed to methods for forming a CMC component. Doing so would result in stronger continuous fibers spanning the joints, as recognized by Sippel.
Regarding Claim 5, Parolini teaches (Figs. 1-6) the method of claim 4. 
However, Parolini does not teach wherein the partially densified second fiber preform has a surface with a second channel.

Sippel further teaches using a such fiber overlap joint is advantageous because there are continuous fibers spanning the joints, when the tube is wrapped around the first and second preforms (see paragraph 0049). Continuous fibers would result in greater strength.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Sippel to the method of Parolini to have the steps of wherein the partially densified second fiber preform has a surface with a second channel, as both references and Applicant’s invention are directed to methods for forming a CMC component. Doing so would result in stronger continuous fibers spanning the joints, as recognized by Sippel.
Regarding Claim 6, Parolini, as modified with Sippel in Claim 5 above, teaches (Figs. 1-6) the method of claim 5, wherein the first channel opens to the second channel (when Sippel is applied to Parolini, the first channel would be wrapped in the second channel).
Regarding Claim 10, Parolini teaches (Figs. 1-6) the method of claim 1.
However, Parolini does not teach wherein partially densifying the first fiber preform comprises forming a partially densified fiber preform having a total volume fraction of fiber plus ceramic matrix ranging from 50 to 70 percent.
At the time the invention was filed, it would have been common practice, which normally requires only ordinary skill in the art and hence is considered a routine 
Therefore, it would have been a matter of obviousness rationale to have optimized the densification of the first fiber preform of Parolini to have a total volume fraction of fiber plus ceramic matrix ranging from 50 to 70 percent to obtain the invention as specified in claims 10. Doing so would be obvious to try since one of ordinary skill in the art applying the invention of Parolini would need to select a volume of densification.
Regarding Claim 12, modified Parolini teaches (Figs. 1-6) the method of claim 10, wherein the first channel is sized to accommodate formation of a layer of matrix material during densification of the near net shape fiber preform,
However, Parolini does not teach the matrix material layer having a height ranging from 10 to 550 microns.
At the time the invention was filed, it would have been common practice, which normally requires only ordinary skill in the art and hence is considered a routine expedient, which is mere Optimization Within Prior Art Conditions or Through Routine Experimentation unless a new and unexpected result is produced. See MPEP 2144.05. 
Therefore, it would have been a matter of obviousness rationale to have optimized the matrix material layer height of Parolini to have a height ranging from 10 to 550 microns to obtain the invention as specified in claims 10. Doing so would be obvious to try since one of ordinary skill in the art applying the invention of Parolini would need to select a volume of densification, and there are is a finite number of solutions.


Claim 13 recites a method for forming a ceramic matrix composite (CMC) component with an internal cooling channel having the same steps of Claim 1, which are rejected for the same reasons.
Regarding Claim 13, Parolini teaches (Figs. 1-6) a method for forming a ceramic matrix composite (CMC) component with an internal cooling channel.
However, Parolini does not teach the method comprising: partially densifying a first fiber preform and a second fiber preform to form a portion of a final ceramic matrix volume.
Sippel teaches (Figs. 2-4) a method for forming a ceramic matrix composite (CMC) component comprising the step of partially densifying a first fiber preform (26) and a second fiber preform (28) to form a portion of a final ceramic matrix volume (see paragraph 0033).
Sippel further teaches using a such fiber overlap joint is advantageous because there are continuous fibers spanning the joints, when the tube is wrapped around the first and second preforms (see paragraph 0049). Continuous fibers would result in greater strength.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Sippel to the method of Parolini to have the steps of partially densifying a first fiber preform and a second fiber preform to form a portion of a final ceramic matrix volume, as both references and Applicant’s invention are directed to methods for forming a CMC component. Doing so would result in stronger continuous fibers spanning the joints, as recognized by Sippel.
Regarding Claim 14, modified Parolini teaches (Figs. 1-6) the method of claim 13, and further comprising: machining a second channel into a surface of the partially densified second fiber preform; joining the partially densified first fiber preform to the partially densified second fiber preform at a preform joint; and covering the second channel with the fibrous member (when applying Sippel to Parolini, the second member would also have a machined channel).
Regarding Claim 15, modified Parolini teaches (Figs. 1-6) the method of claim 14, wherein the fibrous member comprises a braided fiber tube and wherein the joined and partially densified first and second fiber preforms are inserted into the braided fiber tube to cover the first and second channels (see Sippel paragraph 0032).
Regarding Claim 16, modified Parolini teaches (Figs. 1-6) the method of claim 14, wherein the fibrous member comprises a fiber ply and wherein the fiber ply is wrapped around the partially densified first fiber preform and the partially densified second fiber preform to cover the first and second channels and wherein ends of the fiber ply are joined at an overlap joint (see Sippel paragraph 0032).
Regarding Claim 17, modified Parolini teaches (Figs. 1-6) the method of claim 14, and further comprising machining grooves into the partially densified first fiber preform at the preform joint (the joint is formed by wrapping the first fiber preform groove with the fiber tube).
Regarding Claim 18, modified Parolini teaches (Figs. 1-6) the method of claim 17. However, Parolini, as modified with Sippel does not teach grooves are sized and arranged to receive fibers of the partially densified second fiber preform.

Regarding Claim 19, modified Parolini teaches (Figs. 1-6) the method of claim 14, wherein partially densifying the first fiber preform and partially densifying the second fiber preform comprises forming first and second partially densified fiber preforms each having a total volume fraction of fiber plus ceramic matrix ranging from 50 to 70 percent.
However, Parolini does not teach wherein partially densifying the first fiber preform comprises forming a partially densified fiber preform having a total volume fraction of fiber plus ceramic matrix ranging from 50 to 70 percent.
At the time the invention was filed, it would have been common practice, which normally requires only ordinary skill in the art and hence is considered a routine expedient, which is mere Optimization Within Prior Art Conditions or Through Routine Experimentation unless a new and unexpected result is produced. See MPEP 2144.05. 
Therefore, it would have been a matter of obviousness rationale to have optimized the densification of the first fiber preform of Parolini to have a total volume fraction of fiber plus ceramic matrix ranging from 50 to 70 percent to obtain the invention as specified in claims 10. Doing so would be obvious to try since one of ordinary skill in the art applying the invention of Parolini would need to select a volume of densification.
Regarding Claim 20, modified Parolini teaches (Figs. 1-6) the method of claim 19, wherein an amount of densification provided in partially densifying the first fiber preform and the second fiber preform is positively correlated with a thickness of the fibrous member covering the first and second channels, with densification increased with thickness (Parolini is positively correlated since the densification and thickness of the fibrous member would be constant).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745